DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 49-61) in the reply filed on 5/17/2022 is acknowledged.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 49-50 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Malin (US 2012/0134898) in view of Urlich et al. (EP 0275829 A2) and Liepold (US 2016/0363605).
	Per claim 49, Malin teaches an apparatus (1) for cryostorage and manipulation of a plurality of container units (“sample plates”, para. 0050), the apparatus comprising: 
a cryochamber (4) including a cryo-access port (6), the cryochamber being cooled at cryogenic temperatures (“The storage temperature Ts in the Dewar flasks 4 is lower than the chamber temperature Tc and is preferably at the referenced "very low temperatures", i.e., typically at -196.degree. C”, para. 0052); a unit holder (18) located inside the cryochamber and being configured to hold a plurality of container units (para. 0057); a user access area (area inside 110) for selectively permitting access to a chosen container unit (para. 0078); and a motive grasper (8) for selectively removing the chosen container unit from the cryochamber through the cryo-access port, and selectively placing the chosen container unit into the user access area (para. 0071-0079) but fails to explicitly teach  the cryochamber being electrically cooling and apparatus authenticating the user to access the user access area.
	Regarding the cooling system, Urlich teaches a cryogenic storage system wherein a cryochamber (chamber shown in figure 1 of Urlich) is electrically (via Peltier elements 4, 4’) cooled at cryogenic temperatures (“cryogenic temperatures”, pg. 2, last paragraph of Translation) for preventing damage to samples stored in the cryochamber due to cooling of the samples too quickly (pg. 3, second paragraph of Translation).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a cryochamber that is electrically cooled at cryogenic temperatures, as taught by Urlich in the inventio of Malin, in order to advantageously preventing damage to samples stored in the cryochamber due to cooling of the samples too quickly (pg. 3, second paragraph of Translation).
	Regarding the authenticating, Liepold teaches a biological sample handling apparatus including a user access area (108) for selectively permitting access to the area to an authenticated user (“the user need only authenticate with the port”, para. 0066) who has been authenticated by the apparatus (para. 0066) for satisfying security concerns (para. 0066).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide apparatus including a user access area for selectively permitting access to the area to an authenticated user who has been authenticated by the apparatus, as taught by Liepold in the combined teachings, in order to advantageously satisfying security concerns (para. 0066) associated with handling of biological materials. 
	When the Liepold authenticated user who has been authenticated by the apparatus is combined with the user access area for selectively permitting access to the chosen container unit of Malin, as modified, the result is a user access area (area inside 110) for selectively permitting access to a chosen container unit (para. 0078) by an authenticated user who has been authenticated by the apparatus, as claimed.
	Per claim 50, Malin, as modified, meets the claim limitations as disclosed in the above rejection of claim 49.  Further, Malin, as modified, teaches wherein the plurality of container units (“sample plates”, para. 0050) is removably held within the cryochamber via at least one cartridge (20), the unit holder (18) is a carousel (“carousel”, para. 0057), and at least one cartridge (20) is rotatably mounted within the cryochamber via the carousel (para. 0057), the carousel (18) being configured to selectively position the at least one cartridge with the chosen container unit (para. 0058), carried by the at least one cartridge (20), in operative alignment with the motive grasper (8).  
	Per claim 52, Malin, as modified, meets the claim limitations as disclosed in the above rejection of claim 49.  Further, Malin, as modified, fails to explicitly teach wherein an interior of the cryochamber is maintained at cryogenic temperatures via exclusively electrically powered cooling techniques, with no fluid coolant provided to the cryochamber that is not a working fluid for electrical cooling.
	Regarding the cooling system, Urlich teaches a cryogenic storage system wherein an interior of a cryochamber is maintained at cryogenic temperatures via exclusively electrically powered cooling techniques, with no fluid coolant provided to the cryochamber that is not a working fluid for electrical cooling (“a cascade consisting of several stages of thermally connected Peltier elements is used as the refrigeration generator”, pg. 4, last paragraph of Translation) for preventing damage to samples stored in the cryochamber due to cooling of the samples too quickly (pg. 3, second paragraph of Translation). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an interior of a cryochamber is maintained at cryogenic temperatures via exclusively electrically powered cooling techniques, with no fluid coolant provided to the cryochamber that is not a working fluid for electrical cooling., as taught by Fuhr in the inventio of Malin, in order to advantageously preventing damage to samples stored in the cryochamber due to cooling of the samples too quickly (pg. 3, second paragraph of Translation).

	Per claim 53, Malin, as modified, meets the claim limitations as disclosed in the above rejection of claim 49. Further, Malin, as modified, teaches a housing (2 and 110) substantially enclosing the cryochamber (4), unit holder (18), user access area (area inside 110), and motive grasper (8), selectively preventing user access to at least a portion of an interior of the housing (via door 11), and selectively permitting technician access to at least a portion of the interior of the housing other than the user access area (via door 11).  
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Malin (US 2012/0134898) in view of Urlich et al. (EP 0275829 A2) and Liepold (US 2016/0363605) as applied to the claims above and further in view of  Malin (US 2004/0115101; hereinafter Malin ‘101).
	Per claim 54, Malin, as modified, meets the claim limitations as disclosed in the above rejection of claim 49.  Further, Malin, as modified, teaches fails to explicitly teach 
a user interface configured to remotely and/or directly convey information to, and receive inputs from, at least one of an outside monitor and the authenticated user, and 
a control system configured to actuate at least one of the cryochamber, the unit holder, the user access area, and the motive grasper responsive to the inputs from the authenticated user.  
	However, Malin ‘101 teaches a laboratory storage system including a user interface (312) configured to directly convey information to, and receive inputs from, at least one of an outside monitor (500) (i.e. to clarify, display is located on the outside of the system, thus 500 is considered “an outside monitor”), and a control system (300) configured to actuate a motive grasper (620) responsive to the inputs from a user for good control and maintenance of the storage system (para. 0016).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a user interface (312) configured to directly convey information to, and receive inputs from, at least one of an outside monitor (500) (i.e. to clarify, display is located on the outside of the system, thus 500 is considered “an outside monitor”), and 
a control system (300) configured to actuate a motive grasper (620) responsive to the inputs from a user, as taught by Malin ‘101 in the invention of Malin, as modified, in order to advantageously provide good control and maintenance of the storage system (para. 0016), thereby reducing thermal loss and downtime of the system.
	When the Malin ‘101 a control system (300) configured to actuate a motive grasper (620) responsive to the inputs from a user is combined with the authenticated user of Malin, as modified, the result is a control system configured to actuate at least one of the cryochamber, the unit holder, the user access area, and the motive grasper responsive to the inputs from the authenticated user, as claimed.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Malin (US 2012/0134898) in view of Urlich et al. (EP 0275829 A2) and Liepold (US 2016/0363605) as applied to the claims above and further in view of  Malin (US 2008/0256227; hereinafter Malin ‘227).
	Per claim 55, Malin, as modified, meets the claim limitations as disclosed in the above rejection of claim 49.  Further, Malin, as modified, fails to explicitly teach 
a network interface communicating at least one of real-time and historical information with an outside monitor regarding at least one of cryochamber temperature, apparatus humidity, cryochamber operating status, chosen container unit temperature, chosen container unit location, inventory status, access records, and user security data.  
	However, Malin ‘227 teaches a biological handling and storage system wherein a network interface (1) communicating with real-time information with an outside monitor (10) regarding cryochamber temperature (“The equipment can further be provided with a control system and sensors for controlling the climate (temperature and atmospheric composition) in the cabinet”, para. 0049) for efficiently storing laboratory objects (para. 0012).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a network interface communicating with real-time information with an outside monitor regarding cryochamber temperature, as taught by Malin ‘227 in the invention of Malin, as modified, in order to advantageously efficiently storage laboratory objects.
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Malin (US 2012/0134898) in view of Urlich et al. (EP 0275829 A2) and Liepold (US 2016/0363605) as applied to the claims above and further in view of Bittner et al. (US 2020/0124626).
	Per claim 56, Malin, as modified, meets the claim limitations as disclosed in the above rejection of claim 49.  Further, Malin, as modified, teaches the selected container units but fails to explicitly teach wherein the selected container unit contains at least one of cell therapy based treatments, gene therapy based treatments, and gene modified cell therapy based treatments.
	However, Bittner teaches a laboratory storage system wherein selected container units (110) include cell therapy based treatments (para. 0048) for performing biological experiments (para. 0048) while providing high standards and quality control (para. 0007).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide selected container units containing cell based therapy treatments, as taught by Bittner in the invention of Malin, as modified, in order to advantageously perform biological experiments (para. 0048) while providing high standards and quality control (para. 0007).
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Malin (US 2012/0134898) in view of Urlich et al. (EP 0275829 A2) and Liepold (US 2016/0363605) as applied to the claims above and further in view of Knippscheer et al. (US 5,233,844) and Karnieli et al. (US 2015/0125138).
	Per claim 57, Malin, as modified, meets the claim limitations as disclosed in the above rejection of claim 49.  Further, Malin, as modified, a user interface that allows user to request a chosen container unit (there is necessarily a user interface that allows selection of a chosen container to initiate the grasper to retrieve chose container) and the user can retrieve the chosen container fails to explicitly teach a user interface that allows an authenticated user to request a chosen container unit; and a warming chamber that, in response to the request, heats the chosen container unit until a thawed condition is achieved; wherein the authenticated user can retrieve the chosen container unit which is in the thawed condition, upon providing authentication information to the system; and wherein the system provides a notification to the user when the thawed condition is achieved.  
	Regarding the authentication of a user, Liepold teaches a biological sample handling apparatus including a user interface (“website”, para. 0068) that authenticates a user (“the user need only authenticate with the port”, para. 0066) for 
satisfying security concerns (para. 0066).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide apparatus including a user interface that authenticates a user, as taught by Liepold in the invention of Malin, as modified, in order to advantageously satisfying security concerns (para. 0066) associated with handling of biological materials. 
	Regarding the apparatus having a warming chamber, it is old and well known to have warming chambers in storage and retrieval systems biological material.  For example, Knippscheer teaches a biological storing and retrieving apparatus including a warming chamber (296) that, in response to a request, heat a chosen container unit (“specimens”, col. 12, line 50) until thawed condition is achieve (“Thawing chamber 292 operates to bring specimens from the respective long-term storage temperature (the temperature of chamber 228 or chamber 230) to ambient temperatures”, col. 12, lines 50-53), wherein a user can retrieve the chosen container unit which is in the thawed condition (via 258) for allowing specimens to be thawed at various rates depending on the nature of the specimen (col. 12, lines 61-64).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a warming chamber that, in response to a request, heats a chosen container unit until a thawed condition is achieved, wherein a user can retrieve the chosen container unit which is in the thawed condition, as taught by Knippscheer in the combined teachings, in order to advantageously allow specimens to be thawed at various rates depending on the nature of the specimen (col. 12, lines 61-64), thereby inhibiting damage to the specimens.
	Regarding the notification of the thawed condition, Karnieli teaches a biological sample handling system including a warming chamber (0111), wherein the system provides a notification to a user when a thawed conditioned is achieved (“At the end of the thawing time, the system will generate an alert”, para. 0081) for preserving a constant temperature (para. 0081).   Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a notification to a user when a thawed conditioned is achieved, as taught by Karmieli in the combined teachings in order to advantageously preserve a constant temperature of the sample (para. 0081), thereby preventing damage to the sample. 
	When the authentication, warming chamber, and notification of thawing is combined with the system of Malin, as modified, the result is a user interface that allows an authenticated user to request a chosen container unit; and a warming chamber that, in response to the request, heats the chosen container unit until a thawed condition is achieved; wherein the authenticated user can retrieve the chosen container unit which is in the thawed condition, upon providing authentication information to the system; and 
wherein the system provides a notification to the user when the thawed condition is achieved, as claimed.
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Malin (US 2012/0134898) in view of Urlich et al. (EP 0275829 A2) and Liepold (US 2016/0363605) as applied to the claims above and further in view of Malin (US 2008/0256227; hereinafter Malin ‘227) and Knippscheer et al. (US 5,233,844).
	Per claim 58, Malin, as modified, meets the claim limitations as disclosed in the above rejection of claim 49.  Further, Malin, as modified, teaches a user interface that allows user to request a chosen container unit (there is necessarily a user interface that allows selection of a chosen container to initiate the grasper to retrieve chose container) and the user can retrieve the chosen container fails to explicitly teach the user interface that allows an authenticated user to request the chosen container unit; a network interface configured to communicate with a remote computer system;161392905Atty. Docket No. ATH-028557 US ORD Serial No. 16/872,219Page 17 of 19a warming chamber that, in response to the request, heats the chosen container unit until a thawed condition is achieved; and wherein the authenticated user can retrieve the chosen container unit which is in the thawed condition, upon providing authentication information to the system.  
	Regarding the network interface, network interfaces communicating with remote computers are old and well known.  For example, Malin ‘227 teaches a biological handling and storage system wherein a network interface (1) is configured  to communicate with a remote computer (10) for efficiently storing laboratory objects (para. 0012).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a network interface configured to communicate with a remote computer regarding cryochamber temperature, as taught by Malin ‘227 in the invention of Malin, as modified, in order to advantageously efficiently storage laboratory objects.
	Regarding the authentication of a user, Liepold teaches a biological sample handling apparatus including a user interface (“website”, para. 0068) that authenticates a user (“the user need only authenticate with the port”, para. 0066) for satisfying security concerns (para. 0066).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide apparatus including a user interface that authenticates a user, as taught by Liepold in the invention of Malin, as modified, in order to advantageously satisfying security concerns (para. 0066) associated with handling of biological materials. 
	Regarding the apparatus having a warming chamber, it is old and well known to have warming chambers in storage and retrieval systems biological material.  For example, Knippscheer teaches a biological storing and retrieving apparatus including a warming chamber (296) that, in response to a request, heat a chosen container unit (“specimens”, col. 12, line 50) until thawed condition is achieve (“Thawing chamber 292 operates to bring specimens from the respective long-term storage temperature (the temperature of chamber 228 or chamber 230) to ambient temperatures”, col. 12, lines 50-53), wherein a user can retrieve the chosen container unit which is in the thawed condition (via 258) for allowing specimens to be thawed at various rates depending on the nature of the specimen (col. 12, lines 61-64).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a warming chamber that, in response to a request, heats a chosen container unit until a thawed condition is achieved, wherein a user can retrieve the chosen container unit which is in the thawed condition, as taught by Knippscheer in the combined teachings, in order to advantageously allow specimens to be thawed at various rates depending on the nature of the specimen (col. 12, lines 61-64), thereby inhibiting damage to the specimens.
	When the authentication and warming chamber are combined with the system of Malin, as modified, the result is the user interface that allows an authenticated user to request the chosen container unit; a warming chamber that, in response to the request, heats the chosen container unit until a thawed condition is achieved; and wherein the authenticated user can retrieve the chosen container unit which is in the thawed condition, upon providing authentication information to the system, as claimed.
Claims 59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Malin (US 2012/0134898) in view of Urlich et al. (EP 0275829 A2) and Liepold (US 2016/0363605) as applied to the claims above and further in view of Knippscheer et al. (US 5,233,844).
	Per claim 59, Malin, as modified, meets the claim limitations as disclosed in the above rejection of claim 49.  Further, Malin, as modified, fails to explicitly teach including a warming chamber configured to at least partially warm the chosen container unit toward a thawed condition, the motive grasper selectively moving the chosen container unit between the cryochamber, the warming chamber, and the user access area.  
	However, Knippscheer teaches a biological storing and retrieving apparatus including a warming chamber (296) configured to warm a chosen containers unit (“specimens”, col. 12, line 50) toward a thawed condition, a motive grasper (106) selectively moving the chosen container unit between a cryochamber (22), a warming chamber (296), and a user access area (133) for allowing specimens to be thawed at various rates depending on the nature of the specimen (col. 12, lines 61-64).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a warming chamber configured to warm a chosen containers unit toward a thawed condition, a motive grasper selectively moving the chosen container unit between a cryochamber, a warming chamber, and a user access area, as taught by Knippscheer in the invention of Malin, as modified, in order to advantageously allow specimens to be thawed at various rates depending on the nature of the specimen (col. 12, lines 61-64), thereby inhibiting damage to the specimens.
	Per claim 61, Malin, as modified, meets the claim limitations as disclosed in the above rejection of claim 53.  Further, Malin, as modified, fails to explicitly teach 
including a warming chamber configured to at least partially warm the chosen container unit toward a thawed condition, the warming chamber being located inside the housing.
	However, Knippscheer teaches a biological storing and retrieving apparatus including a warming chamber (296) configured to warm a chosen containers unit (“specimens”, col. 12, line 50) toward a thawed condition, the warming chamber (296) being located inside a housing (220) for allowing specimens to be thawed at various rates depending on the nature of the specimen (col. 12, lines 61-64).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a warming chamber configured to warm a chosen containers unit toward a thawed condition, the warming chamber being located inside a housing, as taught by Knippscheer in the invention of Malin, as modified, in order to advantageously allow specimens to be thawed at various rates depending on the nature of the specimen (col. 12, lines 61-64), thereby inhibiting damage to the specimens.
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Malin (US 2012/0134898) in view of Urlich et al. (EP 0275829 A2), Liepold (US 2016/0363605), and Knippscheer et al. (US 5,233,844) as applied to the claims above and further in view of Ahlfors (US 2020025782).
	Per claim 60, Malin, as modified, meets the claim limitations as disclosed in the above rejection of claim 59.  further, Malin, as modified, fails to explicitly teach 
wherein the warming chamber includes a warming grasper configured to provide at least one of heat and agitating motion to the chosen container unit.  
	However, Ahlfors teaches biological storage and retrieval system including a warming chamber (494) including a warming grasper (there is necessarily a holding mechanism to hold the biological material during shaking) configured to provide an agitating motion to a chosen container unit (“shaker module 494 for shaking the first cell processing container 314 while warming to 37° C”, para. 0357) for helping to dissociate cell clumps (para. 0357).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a warming chamber including a warming grasper configured to provide an agitating motion to a chosen container, as taught by Ahlfors in the invention of Malin, as modified, in order to advantageously dissociate cell clumps (para. 0357).
Allowable Subject Matter
Claim 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Caveney et al. (US 10,421,607) teaches a cryogenic storage container with a motive grasper.
Neeper et al. (US 7,635,246) teaches a biological material retrieval and storage device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763